Title: To George Washington from Charles-Joseph Leonardy, 10 August 1793
From: Leonardy, Charles-Joseph
To: Washington, George



Mon Général
hampton [Virginia] ce 10 août 1793.

Ayant eût l’honneur de servir sous les Ordres de Votre Excellence, au Siége d’York toon, en qualité de sous Lieutenant des Chasseurs au Régiment de Gatinois, permettés que j’ose exposer à vos yeux l’infortune dans laqu’elle me plonge les malheurs de St Dominque où j’étois employé comme Capitaine d’une Compagnie dans ce Corps, qui a merité par la prise d’une Redoute au Siège de cette place, le changement de Son nom en celui de Royalauvergne et une Piéce de Canon que Votre Excellence a daigné lui donner et qu’il conserve comme le gage le plus précieux.
trois Compagnies et demie ont été detachées de ce Régiment le 18 décembre 1791 et embarquée pour le Cap François, où elles sont arrivées le 7 mars 1792 et le 3 avril, malgrés tous les efforts que nous ayons puent faire pour Sauver la Colonie des mains des Esclaves revoltés, la perte des hommes par le Climat, nous a oté tous moyens de résistance et par le malheur le plus grand la Ville a eté embrasée. obligé de fuir pour échapper comme une infinité de refugiés français; je me trouve ici où nous avons tous reçu de la bienfaisance des Etats Unis de l’Amérique les Secours de l’existence. mais il faut l’avouer à la bonté de Votre Excellence sans un Sol, denué de toute espéce de ressource par l’éloignement de ma famille qui est en Europe. j’ai avec moi, mon Epouse et deux Enfans, je ne peux pourvoir à leur entretien. n’ayant été payé comme tous les Officiers de l’Armée, de mes appointemens depuis le Mois de février dernier. n’ayant aucune connoissance dans les Etas Unis de l’Amérique, je n’ai de titre que l’avantâge d’avoir été employé Sous Vos Ordres et la connoissance des bontés de Votre Cœur, pour oser esperer d’obtenir un emprunt de trentre Louis que je remettrai lorsque je pourrai recevoir des nouvelles de ma famille, qui m’aidera jusqu’ à ce que je Sache une décision Sur le Sort des infortunés francois, Militaires et Citoyens, comme moi refugiés. Je Suis avec un Profond respect Mon Général de Votre Excellence le trés humble et trés obéissant Serviteur

Léonardÿ

 
  Capitaine au 18ieme Régiment d’infanterie Cy devant Royalauvergne
 
